Citation Nr: 0423753	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946, from August 1948 to September 1950, and in June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's 
application to reopen claims of service connection for 
bilateral hearing loss and tinnitus.  The veteran perfected a 
timely appeal of this determination to the Board.

In an unappealed March 1995 rating decision, the RO denied 
service connection for vertigo.  In May 1997, the veteran 
filed an application at the RO seeking to reopen a claim of 
service connection for this condition.  To date, VA has not 
taken any action with respect to this claim and it is 
referred to the RO for appropriate action.

In March 2004, the veteran, accompanied by his 
representative, testified at a video-conference hearing 
conducted before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus; in a letter dated later that same month, 
the RO notified the veteran of the decision and his appellate 
rights, but he did not appeal these determinations and the 
decision became final.

2.  In July and August 1997 rating decisions, the RO denied 
the veteran's applications to reopen claims of service 
connection for bilateral hearing loss and tinnitus; in 
letters dated those same months, the RO notified the veteran 
of the decisions and his appellate rights, but he did not 
appeal either determination and the decisions became final.

3.  Evidence added to the record since the July and August 
1997 rating decisions is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's bilateral hearing loss and tinnitus claims.

4.  Bilateral hearing loss had its onset during service.

5.  Tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  The RO's July and August 1997 decision that denied the 
veteran's applications to reopen claims of service connection 
for bilateral hearing loss and tinnitus are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997).

2.  Evidence received since the July and August 1997 RO 
rating decisions is new and material; the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000).

3.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's bilateral hearing loss and tinnitus claims, and 
that the requirements of the VCAA have been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In any event, in December 2000, VA afforded the veteran an 
audiological examination to determine the nature and extent 
of his hearing loss and tinnitus.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  In addition, in March 2004 he 
testified at a hearing chaired by the undersigned Veterans 
Law Judge.  He and his representative have also been provided 
with a Statement of the Case (SOC) and Supplemental Statement 
of the Case (SSOC) that discusses the pertinent evidence, and 
the laws and regulations related to the claim, and 
essentially notified them of the evidence needed by the 
veteran to prevail on the claims.  Further, in a June 2002 
letter, the RO advised the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  By way of these 
communications, VA gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain, to 
include submitting any evidence that he might have in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, and particularly in light of the 
Board's determinations reopening the veteran's bilateral 
hearing loss and tinnitus claims and granting service 
connection for both of these conditions, the Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time, without a remand of the case to the 
RO to provide additional assistance to the veteran in the 
development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

II.  Application to reopen claim of service connection for 
bilateral hearing loss and tinnitus

In a March 1995 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus on the 
basis that there was no medical evidence showing that he had 
either condition due to service.  Later that month, the RO 
notified of the veteran of this decision and his appellate 
rights, but he did not appeal the determination, and thus the 
March 1995 rating action became final.

The evidence of record at the time of the RO's March 1995 
determination included the service medical records and July 
1991 private medical records and reports.  The service 
medical records show that the veteran's hearing was recorded 
as 15/15, bilaterally on whispered voice.  The July 1991 
private records revealed that he was diagnosed as having 
sensorineural hearing loss.

In May 1997, the veteran filed an application to reopen his 
claims of service connection for bilateral hearing loss and 
tinnitus.  In support, he submitted May 1997 records and 
reports prepared by his private treating otolaryngologist, 
Dr. Robert G. Mahon, Jr.  These records included an audiogram 
showing that the veteran had bilateral hearing loss, as well 
as a May 1997 report in which Dr. Mahon opined that the 
veteran's bilateral hearing loss and tinnitus were related to 
his period of military service.  Dr. Mahon reported that the 
veteran had bilateral hearing loss as well as a history of 
exposure to weapons-related acoustic trauma during World War 
II; he also noted the veteran's exposure to acoustic trauma 
while working in the engine room of a ship.  Dr. Mahon 
indicated that high frequency hearing loss and tinnitus, both 
of which the veteran had, could be related to the development 
of these conditions.

In a July 1997 rating decision, the RO denied the veteran's 
application to reopen his claim of service connection for 
bilateral hearing loss on the basis that the evidence did not 
show that the veteran's current hearing loss was due to or 
aggravated by service.  Later that month, the RO notified of 
the veteran of this decision and his appellate rights, but he 
did not appeal the determination.

The veteran subsequently submitted a February 1995 report 
prepared by another private examiner, Dr. Wende B. Grant.  In 
her report, Dr. Grant noted that the veteran had been exposed 
to weapons-related acoustic trauma during World War II.  She 
reported that he had bilateral hearing loss and indicated 
that it was possible to develop bilateral hearing loss due to 
type of noise exposure experienced by the veteran.

In an August 1997 rating decision, the RO again denied the 
veteran's application to reopen his claim of service 
connection for bilateral hearing loss; it also denied his 
tinnitus application.  In doing so, the RO reasoned that 
there was no medical evidence "definitely linking" these 
conditions to his military service.  Later that month, the RO 
notified of the veteran of this decision and his appellate 
rights, but he did not appeal the determination.

Because the veteran did not submit a Notice of Disagreement 
to the July and August 1997 rating decisions, they became 
final based on the evidence then of record.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1997).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen claims of service connection for bilateral hearing 
loss and tinnitus, new and material evidence meant evidence 
not previously submitted to agency decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in October 2000.

Evidence associated with the claims folder since the July and 
August 1997 RO determination includes August 2000 private 
treatment records from Carolina Hearing Center (CHC) and 
excerpts from publications; a December 2000 VA audiological 
evaluation report; the transcript of the veteran's March 2004 
hearing Board hearing; and statements and written argument by 
or on behalf of the veteran.

The CHC records included the results of audiometric 
examination that revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
65
75
xx
85
LEFT
60
75
80
xx
100

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 92 percent in the left ear.  

In December 2000, the veteran was afforded a VA audiological 
evaluation.  At the outset of her report, the examiner noted 
the veteran's complaints of exposure to in-service acoustic 
trauma and of longstanding impaired hearing and tinnitus.  An 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
65
70
70
80
LEFT
75
70
75
75
95

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and 40 percent in the left ear.  The 
examiner diagnosed the veteran as having bilateral hearing 
loss and tinnitus, but did not comment on the etiology or 
onset of these conditions.

In March 2004, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the veteran reiterated that he had been exposed 
to weapons-related acoustic trauma during World War II.  He 
also reported that he was exposed to acoustic trauma due to 
diesel engine noise while working on a ship during service.  
The veteran added that he was not afforded ear protections 
and challenged the accuracy of the whispered voice test 
administered during service.

Of particular significance among the newly received evidence 
is the veteran's March 2004 hearing testimony, in which he 
reported that he had had chronic hearing loss and tinnitus, 
and the medical evidence showing that he has been diagnosed 
as having these conditions.  This evidence bears directly and 
substantially upon the specific matters under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's respiratory disability 
claim.  Having determined that new and material evidence has 
been added to the record, the veteran's claims of service 
connection for bilateral hearing loss and tinnitus are 
reopened.  

Service connection for bilateral hearing loss and tinnitus

Having reopened the previously and finally denied claim for 
service connection for a back disability the Board turns to a 
de novo review of the record and consideration of the claim 
on the merits.  Manio.

As discussed above, in support of these claims the veteran 
essentially maintains that he suffers from bilateral hearing 
loss and tinnitus that are related to his exposure to weapons 
related acoustic trauma while serving in World War II.  
Further, he highlights the opinions offered by Drs. Mahon and 
Grant, as well as the medical evidence showing that he has 
these conditions.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this regard, the Board notes that the absence of in-
service evidence of hearing disability during service (i.e., 
one meeting the requirements of section 3.385, as noted 
above) is not fatal to the claim.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability and a medically sound basis for attributing 
that disability to service may serve as a basis for a grant 
of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

As a preliminary matter, the Board has reviewed the pertinent 
evidence of record.  In light of the Board's favorable 
determinations, it will confine its discussion to the 
evidence that relates to whether the veteran has bilateral 
hearing loss and/or tinnitus that is related to or had its 
onset during service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The evidence shows that the veteran was exposed to acoustic 
trauma while on active duty.  In addition, the results of the 
private audiogram performed by CHC in October 2000 as well as 
the one conducted by VA in December 2000 show that the 
veteran's hearing impairment meets the criteria set forth in 
38 C.F.R. § 3.385.  The medical evidence also reflects that 
the veteran suffers from tinnitus.  Further, in his May 1997 
report, Dr. Mahon, an otolaryngologist, opined that the 
veteran's bilateral hearing loss and tinnitus were related to 
his period of military service.  The Board notes that in her 
February 1995 report, Dr. Grant offers support for that 
impression.  Thus, in light of the foregoing, in the absence 
of any contradictory medical opinions, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



